SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 22, 2012 (Date of earliest event reported) PRINCIPAL FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-16725 42-1520346 (State or other jurisdiction(Commission file number)(I.R.S. Employer of incorporation)Identification Number) 711 High Street, Des Moines, Iowa 50392 (Address of principal executive offices) (515) 247-5111 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Company’s annual meeting of shareholders was held on May 22, 2012 (the “2012 Annual Meeting”). The matters that were voted upon at the 2012 Annual Meeting, and the number of votes cast for or against, as well as the number of abstentions and broker non-votes as to each such matter, as applicable, are set forth below. Abstentions and broker non-votes were treated as being present at the meeting for the purpose of determining a quorum, but were not counted as votes. At the 2012 Annual Meeting, the shareholders elected three ClassII directors each for a term expiring at the Company’s 2015 Annual Meeting (1). The shareholders did not approve a proposal to amend the Company’s Certificate of Incorporation to eliminate supermajority voting requirements (2). The shareholders approved, on an advisory basis, the compensation paid to the Company’s Named Executive Officers as disclosed in the Company’s 2012 proxy statement.(3) Finally, the shareholders ratified the appointment of Ernst & Young LLP as the Company’s independent auditor for 2012.(4) (1) Election of Directors VOTES FOR VOTES AGAINST ABSTAINED BROKER NON-VOTES Richard L. Keyser 168,555,805 9,232,685 755,773 17,734,939 Luca Maestri 175,664,364 2,085,581 794,701 17,734,939 Elizabeth E. Tallett 151,983,681 25,830,032 730,752 17,734,939 The directors whose terms of office continued and the years their terms expire are as follows: Class I Directors Continuing in Office Whose Term Expires in 2014 Betsy J. Bernard Jocelyn Carter-Miller Gary E. Costley Dennis H. Ferro Class III Directors Continuing in Office Whose Term Expires in 2013 Michael T. Dan C. Daniel Gelatt Sandra L. Helton Larry D. Zimpleman Votes For Votes Against Abstained Broker Non-Votes (2) Elimination of Supermajority Voting Requirements 174,811,484 2,836,102 896,690 17,734,939 (3) Advisory Vote on Executive Compensation 165,784,041 10,857,329 1,903,053 17,734,939 (4) Ratification of Independent Auditors 193,081,381 2,627,301 569,546 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCIPAL FINANCIAL GROUP, INC. By: /s/ Joyce N. Hoffman Name: Joyce N. Hoffman Title: Senior Vice President and Corporate Secretary Date: May 25, 2012
